Citation Nr: 1200370	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for a psychiatric disability, to include PTSD and bipolar disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and mother


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the Veteran's petition to reopen the previously denied claims for service connection for bipolar disorder, PTSD, and sleep apnea as new and material evidence had not been submitted.

The claims for entitlement to service connection for psychiatric disorders had previously been adjudicated on the basis whether new and material evidence had been received to reopen the claim for service connection for PTSD and bipolar disorder.  The RO had found that no new and material evidence had been presented in order to reopen the Veteran's claims.

The Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claims.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

In February 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In January 2010, the Board remanded this case for additional development; it is again before the Board for further appellate review.

The Veteran has indicated that he has been unable to work since 1993 due to his psychiatric disorder.  Thus, the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bipolar disorder, as the disorder was not found in the evidence of record to be incurred in or caused by service.

2.  In a March 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD, as the condition was not shown by the evidence of record. 

3.  The last final decision on the Veteran's claims for entitlement to service connection for PTSD and bipolar disorder was a May 2004 rating decision, in which the RO determined that no new and material evidence had been presented in order to reopen the Veteran's claims; the Veteran did not file a timely notice of disagreement to this decision, and did not present any new evidence within the relevant appeals period; as such, this decision became final.

4.  Evidence received since the May 2004 RO decision denying service connection for PTSD and bipolar disorder relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim.

5.  A psychiatric disorder had its onset in service. 

6.  In a March 2002 rating decision, the RO denied the Veteran's claim for service connection for an undiagnosed sleep disorder, upon determining that the Veteran's diagnosed sleep apnea was not incurred in nor was caused or aggravated by service. 

7.  In a May 2004 rating decision, the RO determined that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for sleep apnea; the Veteran did not file a timely notice of disagreement to this decision, and did not present any new evidence within the appeals period; as such, this decision became final.

8.  Evidence received since the May 2004 RO decision denying service connection for sleep apnea does not relate to the bases for the prior denial and does not raise a reasonable possibility of substantiating a claim for service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim for service connection for PTSD and bipolar disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the May 2004 decision is new and material and therefore sufficient to reopen the claim for psychiatric disability, to include PTSD and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A psychiatric disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The May 2004 rating decision that denied the claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

5.  The evidence received since the May 2004 decision is not new and material and therefore not sufficient to reopen the claim for sleep apnea. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With regard to the Veteran's claim to reopen claims for entitlement to service connection for PTSD and for bipolar disorder, the Board is granting in full the benefit sought on appeal, including the underlying service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

An October 2005 letter informed the Veteran of the evidence needed to reopen his claim, and the evidence that would be needed to substantiate his claims.  In terms of the reasons for his previous denial for service connection for sleep apnea, the October 2005 letter merely informed him that his claim was denied in May 2004 because there was no new and material evidence provided.  

While this did not provide him with notice of the elements missing in his claim when it was denied on the merits previously, the December 2006 statement of the case (SOC) informed him, that in the absence of evidence showing that his sleep apnea was incurred in or aggravated by his military service, the claim could not be reopened.  The SOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

It did, however, provide actual knowledge to the Veteran.  A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007); George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC did provide actual knowledge of the elements that would need to be provided in order to reopen his claim for entitlement to service connection for sleep apnea, and the Veteran had the opportunity over the next several months to submit argument and evidence subsequent to receiving the notice.  Hence, the Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.

The October 2005 letter also informed of the evidence that VA would obtain to assist him in his claim, and of the evidence he would need to provide.  The Veteran was informed that the VA had received only his claim.  Finally, the letter suggested that he could submit medical records showing treatment of his claimed disorder to help to substantiate his claim.  Kent.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's current VA treatment records.  When a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim for service connection for sleep apnea, there is no duty to provide additional examinations or opinions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Claims to Reopen

Generally, a claim which has been denied in a final RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

Following the Board's last remand, VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  38 C.F.R. § 3.304(f)(3); see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).  Where a new law or regulation creates a new factual basis for adjudicating the claim, it is adjudicated de novo without the requirement for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet App 112 (2004).  However, since, in this case, the these new regulations did not provide a new factual basis upon which to grant service connection, the Board will continue to readjudicate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder, as a claim to reopen.

An exception to the rule of finality is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Claim to reopen - psychiatric disability, to include PTSD and bipolar disorder

In a June 1994 rating decision, the RO found that bipolar disorder was not found in the evidence of record to be incurred in or caused by service.  This rating decision noted that the evidence reflected that he began having psychiatric symptoms in February 1994. In June 1996 and March 2002 rating decisions, the RO found that no new and material evidence had been presented in order to reopen the claim for entitlement to service connection for bipolar disorder.  

In a March 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD, as the condition was not shown by the evidence of record. 

In a May 2004 rating decision, the RO determined that no new and material evidence had been presented in order to reopen the Veteran's claims for entitlement to service connection for PTSD or bipolar disorder.  The Veteran did not file a timely notice of disagreement to this decision.  The Veteran submitted a statement later in May 2004, in which he indicated that he had been receiving treatment for his psychiatric disability; however, as this statement is does not constitute new and material evidence, but is repetitive of evidence previously considered in the May 2004 rating decision, it does not have any effect on the finality of that rating decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the May 2004 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence that has been added to the record since the May 2004 rating decision includes an April 2005 VA medical record which shows that the Veteran's chart reflected that he was diagnosed with schizoaffective disorder in 1993.  In addition, a January 2007 letter form a VA staff psychiatrist noted that the Veteran carried a diagnosis of bipolar disorder since 1993. With regard to the Veteran's PTSD, he provided testimony at his DRO hearing that he had been diagnosed with PTSD while hospitalized at the Northampton VA medical center in January 2007.  

As this evidence was not part of the record at the time of the May 2004 rating decision, and is not repetitive of evidence already of record at that time, the April 2005 medical record and January 2007 letter are considered new evidence.  In addition, as these records reflect a date of onset, in 1993, of a psychiatric disability which is earlier than that considered in the May 2004 rating decision, they are considered material.  This earlier date raises the possibility that his psychiatric disorder manifested during active duty, which ended in January 1992.  The DRO hearing testimony provides evidence that the Veteran may have a diagnosis of PTSD.  As such, these records relate to an unestablished fact necessary to substantiate his claims.  

Claim to reopen - sleep apnea

In a March 2002 rating decision, the RO denied the Veteran's claim for service connection for an undiagnosed sleep disorder, upon determining that the Veteran's diagnosed sleep apnea was not incurred in nor was caused or aggravated by service. 

In a May 2004 rating decision, the RO determined that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran did not file a timely notice of disagreement to this decision.  In addition, he did not submit any evidence relating to his claim for entitlement to service connection for sleep apnea within the relevant appeals period.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the May 2004 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence received since the May 2004 rating decision includes records from the Social Security Administration which reflect that the Veteran is considered disabled due to his psychiatric disorders.  While this evidence is considered new, as it was not part of the record at the time of the May 2004 rating decision, the Social Security Administration decision does not relate to the Veteran's sleep apnea and is therefore not material to this claim. 

The Social Security Administration records included VA medical records which were part of the record at the time of the May 2004 rating decision and are therefore not new.  

The evidence added to the record since the May 2004 rating decision includes VA medical records from April 2005 through March 2006 and from January 2007 through March 2007, which simply show additional treatment for the Veteran's sleep apnea, including the use of a continuous positive airway pressure (CPAP) machine.  None of these records provide a link between the Veteran's sleep apnea and service or a service-connected disability.  This evidence does not qualify as new evidence, as it is cumulative. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (affirming its previous holdings that evidence is not new if it is cumulative); see Struck v. Brown, 9 Vet. App. 145, 151 (1996); see also 66 Fed. Reg. 17,834, 17,838 (Apr. 4, 2001) (noting that amendments to 38 C.F.R. § 3.156 were intended to clarify that new evidence meant evidence that was not redundant or cumulative).

In addition, the record now includes the transcript of his February DRO hearing.  He testified that he felt that his sleep apnea was related to his asthma.  When asked, he indicated that he did not know if a doctor had ever related his sleep apnea to asthma.  The remainder of the Veteran's testimony provides contentions which have already been considered in previous rating decisions and is therefore not new.  

With regard to his assertion that his sleep apnea is related to asthma, a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  

The Veteran's recent contentions are new, but do not raise a reasonable possibility of substantiating the claim.  As a lay person, he lacks the necessary medical expertise to say that his sleep apnea is related to asthma.  It should be noted that the Veteran's asthma is not service-connected.  A claimant's assertion that one condition was caused by another is insufficient to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

None of the new evidence would trigger the duty to provide the Veteran with a VA examination to determine whether his sleep apnea is related to his asthma.  Shade.  Even if his asthma were to be service-connected, there is no competent evidence in the claims file which reflects a relationship between sleep apnea and asthma.  None of the medical records showing treatment for his sleep apnea provide such a link.  While the Veteran has expressed his contention that he felt his sleep apnea and asthma were related, he was unable to provide any information that a doctor has ever made the connection.  As such, his contentions are not considered new and material evidence.

Having determined that new and material evidence has not been received, the Board may not reopen and must deny this claim.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records do not reflect any complaints of, treatment for or a diagnosis of a psychiatric disorder while on active duty.  

The Veteran was hospitalized in January 1994 for five days for psychiatric evaluation.  His parents had become concerned with his behavioral changes, which included religious concerns, lost job, elevated mood and giving away money to the homeless.  He reported that his parents had noted a change in his behavior when he returned from the service two years earlier.  They had commented on his collection of art, his collection of expensive jewelry (purchased in Saudi Arabia), increased organization and purchasing of cars.  The examiner found that the Veteran had a history of excessive involvement with pleasurable activities, and gave the examples of his purchases of jewelry and cars.  The assessment was to rule out bipolar disorder, manic.  

The Veteran was hospitalized again later in January 1994.  At that time, he was diagnosed with bipolar manic without psychotic features.  At a February 1994 VA general medical examination, the Veteran reported that he had been hospitalized in Germany while on active duty.  A March 1994 VA initial psychiatric evaluation reflects the Veteran's reports that he was depressed while stationed in Germany on active duty, and was held back from duty for four months.  He indicated that he became depressed and aggressive and that, as a response, his unit isolated him in his room for four months.  He indicated that became cooperative after this time.

In June 1996, the Veteran was hospitalized and was assessed upon admission with acute psychosis.  He was subsequently diagnosed with bipolar disorder and acute psychotic reaction.

A June 1998 VA psychiatric examination report reflects the examiner's diagnosis of bipolar disorder, with a recent manic episode.  The examiner provided the opinion that there was no evidence that he had any symptoms of bipolar disorder while in the military.  She noted that careful questioning of the Veteran did not reveal any symptoms of either mania or depression at the time he was in Germany or Saudi Arabia.  She concluded that it seemed as though the difficulties in Germany, for which he was seen by a psychiatrist, would be considered more of an adjustment disorder.  It does not appear that this examiner reviewed the Veteran's claims file or any treatment records.

A November 1998 VA medical record shows that the Veteran was diagnosed with schizoaffective disorder with mania as a predominant feature, which was diagnosed five years prior.  A January 2001 VA medical record reflect the diagnosis of schizoaffective disorder, bipolar type.  In November 2001, the Veteran was diagnosed with bipolar disorder, acute mania, and a history of schizoaffective disorder.  VA medical records since that time reflect ongoing treatment for his psychiatric disorder, including hospitalizations.

At his February 2007 DRO hearing, the Veteran indicated that he began having psychiatric problems upon leaving the service.  His mother testified to his difficulties since active duty as well.  He also testified that he had been hospitalized for two to three months while on active duty in Germany for depression.  He indicated that while serving in the Gulf, he had no fear of death and that he stole money and flags.  The Veteran's Form DD-214 confirms his duty in Southwest Asia.  
Based upon the evidence of record, service connection is warranted for the Veteran's psychiatric disorder.  The evidence reflects that his psychiatric symptoms began while he was on active duty.  The Veteran has indicated that he was either hospitalized or "isolated" for depression while on active duty. This is not reflected by his service treatment records.  Nevertheless, an assessment of his credibility is not necessary in this instance, as the other medical and lay evidence of record provides the basis for a grant of service connection.  At his hearing, the Veteran provided testimony that he was not afraid to die, and that he stole money and flags while on active duty.  

Medical records from his first hospitalization in January 1994 reflect that the Veteran's parents had reported seeing a change in his behavior since his return from service in January 1992, including his purchases of expensive jewelry while on active duty.  The examiner noted his purchases of expensive jewelry as an example of his excessive involvement with pleasurable activities.  While the assessment at discharge from this initial post-service hospitalization was to rule out bipolar disorder, manic, he was diagnosed with bipolar manic without psychotic features less than a month later.  The Veteran's history since service includes diagnoses similar, it not identical, to this initial diagnosis.  He has been hospitalized on a number of occasions since service due to his mental illness which, based on the evidence of record, began during his active duty.  

The June 1998 VA psychiatric examiner noted that careful questioning of the Veteran did not reveal any symptoms of either mania or depression at the time he was in Germany or Saudi Arabia, and opined that he exhibited symptoms of adjustment disorder rather than bipolar disorder while in the service.  However, it appears that this examiner did not review the claims file, but based her opinion on the Veteran's self-reported history.  In fact, the medical history of record shows ongoing symptoms of his psychiatric disability beginning in service and continuing throughout the appeals period.  Savage, 10 Vet. App. at 495-97.

As such, service connection is warranted for a psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

New and material evidence has been received to reopen the claim for service connection for a psychiatric disability, including PTSD and bipolar disorder.

Service connection for a psychiatric disability is granted.

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran testified at his DRO hearing that he had been given a diagnosis of PTSD in January 2007 while hospitalized in the Northampton VA medical center.  These records are not part of the claims file.  VA has a duty to obtain such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  38 C.F.R. § 3.304(f)(3).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  Any diagnosis of PTSD must meet the criteria of the DSM-IV and must be based upon a review of the Veteran's claims file.  38 C.F.R. § 3.304(f)(3). See also VBA Training Letter No. 10-05 (July 16, 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records showing psychiatric treatment at the Northampton VA medical center from December 2006 through February 2007.  If records are unavailable, please have the provider so indicate.  

2.  If records are received showing a diagnosis of PTSD, and it is not clear what stressors supported the diagnosis, afford the Veteran a VA examination to determine whether he meets the criteria for a diagnosis of PTSD related to in-service stressors, including fear of hostile military action.

3.  Determine whether any further action is needed to obtain credible supporting evidence of in-service stressors unrelated to fear of hostile military action.

4.  After completion of the above, readjudicate the Veteran's claim under the new regulations pertaining to service connection for PTSD.  38 C.F.R. § 3.304(f)(3)(2011); VBA Training Letter No. 10-05 (July 16, 2010).  

5.  If any determination remains unfavorable to the Veteran, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


